DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13-24 are objected to because of the following informalities: 
Claims 14-24 recite “A scalpel as claimed in claim # in which” which should read “The scalpel as claimed in claim #, in which” for grammatical purposes.
Claim 13 recites “in which a blade carried thereby is retracted” in line 5 which should read “in which the blade carried thereby is retracted” since the “blade” was introduced in paragraph 3, line 2, of claim 13.
Claim 13 recites “such that force exerted on a blade carried by the blade carrier” in paragraph 6, line 4, which should read “such that force exerted on the blade carried by the blade carrier” since the “blade” was introduced in paragraph 3, line 2, of claim 13.
Claim 13 recites “consequent on transverse movement” in paragraph 7, line 7, which should read “consequent on a transverse movement” for grammatical purposes.
Claim 22 recites “at least partial co-operating alignment (“Z”)”, in lines 1-2, which should read “at least partial co-operating alignment” for consistency purposes.
Claim 23 recites “the depth (“W”) of the stop face”, in line 1, which should read “the depth of the stop face” for consistency purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-18 and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “an endless open end” in claims 16 and 24 are used by the claim to mean “opening”. However, it is unclear as to how an “open end” is endless. In other words, it is unclear how an end can be endless. For examination purposes, the term “an endless open end” will be interpreted as “an opening”.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “bridge” in claims 16 and 24 are used by the claim to structurally mean “a protrusion” , while the accepted meaning for “bridge” is “a place or means of connection”; it is unclear whether the 
Claim 17, lines 1-3, include at least one longitudinally extending guide key or groove cooperating with a longitudinally extending groove or key. As written, this limitation covers a key cooperating with a key, or a groove cooperating with a groove, and it is unclear how such configurations would work. For the purposes of claim interpretation, claim 17 is being treated as though line 3 reads “…co-operating with a longitudinally extending groove or key, respectively, on the one…” in order to clarify that a key on the blade carrier co-operates with a groove on the inner surface of the cavity, or a groove on the blade carrier co-operates with a key on the inner surface of the cavity. Additionally, “the keys and grooves” in line 5 lacks clear antecedent basis as it unclear which of the previously claimed keys and grooves are being referenced (noting that line 2 includes “at least one longitudinally extending guide key or groove”, which represents plural keys or grooves, in addition to the groove or key of line 3). In lines 5, “the groove” and “the key” lack clear antecedent basis as it is unclear which previously recited groove or key (of the plurality of keys and grooves) is being referenced. 
Claim 18 includes “a key or groove” and “a co-operating groove or key”. As written, the key or groove and cooperating groove or key of claim 18 do not refer back to any of the previously recited keys or grooves of claim 17. However, as best understood, claim 18 is meant to further define previously recited key/groove and co-operating groove/key. Clarification and/or correction is requested. For the purposes of claim interpretation, claim 18 is being treated as though it is requiring that the scalpel has a key or groove on each of the two opposite sides of the blade carrier, and the other of a key or groove in each of the two opposite sides of 
Claim 24 recites the limitation "a separately formed slider" in line 3; thereby, introducing a second slider to the device (since the claim does not refer back to the previously recited slider). However, in view of the specifications, the slider introduced in claim 24 appears to be the same slider introduced in clam 13. For examination purposes, "a separately formed slider" will be interpreted as “wherein the slider is separately formed and snap fitted to the blade carrier”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 13-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Holman (US 20040158269) in view of Stoutenberg (US 4621425) and Shackelford et al. (US 6254621) [hereinafter Shackelford].
Regarding claim 13, Holman discloses a disposable scalpel with a retractable blade (abstract) (Fig. 1) comprising: 
a handle (1) (Fig. 1) with a longitudinally extending cavity (3) (Fig. 3) therein (para. 0027); 
a blade carrier (2) (Fig. 1) within the cavity (3) and movable longitudinally relative to the handle (1) between an operative position in which a blade (5) (Fig. 1) carried by the blade carrier (2) is exposed for use at an open end of the cavity (para. 0008) and an inoperative position (Fig. 7) in which a blade (5) (Fig. 1) carried thereby is retracted within the cavity (3) in the handle (1) (para. 0008); and 
a manually operable slider (4) (Figs. 1 and 2) associated with the blade carrier (2) and passing through a slot (6) in a wall of the handle at a top edge thereof (para. 0028), 
wherein the blade carrier (2) is confined to longitudinal movement within the cavity (3) by longitudinally extending co-operating guide surfaces comprising longitudinal extending ridge (12) and mating groove (13)] (Fig. 3) (para. 0029), 
wherein the slider (4) has a catch face (16) (Fig. 5) with the catch face (16) being in at least partial co-operating alignment with a co-operating stop face (most distal notch (23) (see Fig. 6 which illustrates the most distal notch (23) defined by inclined face (21)) provided on the handle (1) in the normal operative position of the blade carrier (2) such that force exerted on the blade (5) carried by the blade carrier (2) in a direction corresponding to a length of the handle (1) causes engagement of the catch face (16) with the stop face (23) to arrest movement of the blade carrier (2) into the cavity (3) in the handle (1) (para. 0002 and 0009), and

However, Holman fails to disclose the catch face is directed rearwards in the operative position.
Stoutenberg teaches a retractable knife comprising a manually operable slider (thumb button (50)) associated with a blade carrier (20) and passing through a longitudinal slot (54) in a wall of a handle (10) at a top edge thereof (Fig. 1) (col. 3 lines 25-28), wherein the blade carrier (20) is confined to longitudinal movement within the cavity by longitudinally extending co-operating guide surfaces comprising flanges (24, 26)) with mating channels (17, 19) (Fig. 4), wherein the slider (50) has a catch face (latching tabs (40) formed from an integral resilient finger which is directed rearwards in the operative position (see Figs. 1 and 2) with the catch face (40) being in at least partial co-operating alignment with a co-operating stop face (most distal notch (42)) provided on the top interior of the case sections (12 and 14) of the knife handle (Fig. 1) (col. 2 lines 39-45) in the normal operative position of the blade carrier (20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to substitute the slider with an inward directed catch face with corresponding notches/slots (20-23) and blade carrier (12) with guide surfaces (12, 13) (see para. 0029 and 0032) in Holman for the slider (thumb button (50)) with the catch face (tab (40)) formed on the proximal end of the resilient finger (32), wherein the resilient finger extends from the top of and blade carrier (20) with guide surfaces comprising channels (17, 19) with mating flanges (24, 26) (see col. 3 lines 15-32 of Stoutenberg); thereby directing the catch face (40) rearwards with the corresponding notches/slots (42,44, and 46) in Stoutenberg, in order to interlock the catch face to the stop face, such that force or pressure must be exerted onto the slider in order to disengage the stop face from the catch face in order to translate the blade carrier when retracting or extending the blade (col. 5 lines 28-32).

Shackelford teaches a retractable surgical blade comprising a slider (engaging surface (47)) associated with a blade carrier (slider (16)) (see Figs. 5 and 5A) (col. 4 lines 54-57) , wherein the blade carrier (slider (16)) is confined to longitudinal movement within a cavity (channel (30)) by longitudinally extending co-operating guide surfaces comprising longitudinal slots (45,46) and mating flanges (26, 28) (col. 3 lines 29-36) (Fig. 3). The blade carrier (slider (16)) of Shackelford further comprises a locking device (80) which includes a pawl (82) mounted on a leaf spring (84), wherein the pawl (82) locks with a notch (88) located in the handle for the purpose of preventing the slider from moving forward (col. 4 lines 22-36); wherein the guide surfaces (45, 46) are biased via. leaf spring (84), located on the bottom surface of blade carrier (slider (16)), to a position in which a catch face (serrated edge (60)) (Fig. 4) is in said at least partial co-operating alignment with a co-operating stop face (pawl (62) of flange (26)) (Figs. 1 and 4) provided on a handle (12) by nature of the leaf spring (see Fig. 5A). 
Note: the device of Shackelford discloses two locking mechanisms, the locking device (80) which prevents the blade carrier from inadvertently extending (col. 4 lines 22-36) and the inner edge (71) which abuts the face of slider (17) in order to prevent the blade from disengaging from the handle (col. 4 lines 11-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the blade carrier in Modified Holman to include the locking device (80) of Shackelford for the predictable result of providing an additional locking means to further protect against unwanted extension of the blade (e.g., in the event that the first locking means fails or is damaged).	

Regarding claim 14, Modified Holman discloses in which the catch face (latching tabs (40)) (as taught by Stoutenberg) is defined by an end face of an integral resiliently flexible cantilever pawl formation (integral resilient finger (36)) (see Figs. 1 and 2) located on a top of the blade carrier (20) (see Fig.2) and extending rearwards with the catch face (40) transverse to the handle (see Fig. 1).
Regarding claim 15, Modified Holman discloses in which the catch face (40) is inclined upwards and rearwards (see Fig. 1 of Stoutenberg) towards a rear edge of the cantilever pawl formation (36) [due to the nature of the resilient finger (36), the release of pressure on the slider, in order for the catch face to engage with the stop face, would cause the catch face (40) to flex upwards and rearwards toward the proximal end of the stop face (notch (42)) and the stop face (42) is shaped complimentarily and is arranged to cause the cantilever pawl formation to flex upwards to promote full engagement of the two faces (see Fig. 1 of Stoutenberg).
Regarding claim 16, Modified Holman discloses in which the stop face (notch (42) as taught by Stoutenberg) is formed in an integral bridge [interpreted as a projection in between notch 42 and 44] at 
Regarding claim 17, Modified Holman discloses in which the longitudinally extending co- operating guide surfaces comprising channels (17, 19)) with flanges (24, 26)) (Fig. 4 of Stoutenberg) include at least one longitudinally extending guide key [24, 26] on the blade carrier (20) co-operating with a longitudinally extending groove [17, 19] on one of the inner surfaces of the cavity such that the keys and grooves guide the blade carrier (20) for longitudinal movement along the handle (see col .2 lines 62-68 of Stoutenberg) in which instance the groove [17, 19] is slightly wider than the key [24, 26] to provide for movement of the blade carrier (20) away from the top of the handle (10) to enable the catch face (40) to pass the stop face (42) during retraction of the blade into the handle by pressure exerted on the slider (50) (Fig. 4 of Stoutenberg). 
Regarding claim 18, Modified Holman discloses in which the key [24,26] is provided on each of two opposite sides of the blade carrier (20) with a co-operating groove [17,19] in each of two opposite sides of the cavity (Fig. 4; col. 2 lines 62-68 of Stoutenberg).
Regarding claim 19, Modified Holman discloses in which biasing of the blade carrier (20) towards the top of the handle is achieved by an integral leaf spring formation (84) (Fig. 5A of Shackelford) in sliding relationship relative to a lower surface of the cavity (see (col. 4 lines 22-36 of Shackelford).
Regarding claim 21, Modified Holman discloses in which in the integral leaf spring formation (84) (Fig. 5A of Shackelford) [as claimed in claim 19] has a skid formation (pawl (82)) (Fig. 5A of Shackelford) carried thereby for contacting a co-operating surface (flange (28)) of the cavity.
Regarding claims 22 and 23, Modified Holman discloses the retractable blade having a catch face (40) and a stop face (42), wherein the catch face is in at least partial co-operating alignment with the co-operating stop face provided on the handle as taught by Stoutenberg (see Figs. 1 and 2). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Modified Holman to have the extent of the at least partial co-operating alignment of the catch face with the co-operating stop face provided on the handle is within the range of 0.1 and 0.6 millimeters and the depth of the stop face in a direction transverse the co-operating guide surfaces is within the range of 0.1 and 0.7 millimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Modified Holman would not operate differently with the claimed diameter and since the catch face is in at least partial co-operating alignment with the co-operating stop face such that the catch face (40) is inclined upwards and rearwards (see Fig. 1 of Stoutenberg) towards a rear edge of the cantilever pawl formation (36) when engaged with the stop face (42) (see claim 14 above) the device would function appropriately having the claimed diamensions. Further, applicant places no criticality on the range claimed, indicating simply that the catch face and stop face (specification pg. 5 lines 15-16) are “preferably” separated and the depth of the stop face is “preferably” (specification pg. 5 lines 5-7) within the claimed ranges.
Regarding claim 24, Modified Holman discloses all of the limitations in which the handle (1) (Fig. 1) is molded as a single piece molding (para. 0027 of Holman) with an integral bridge (10) defining an endless open end [interpreted as an opening] to the cavity (3) through which the blade carrier may be introduced into the cavity (para. 0028 of Holman).

 Note: the phrase “after introduction thereof through the open end of the cavity to form a blade carrier and slider assembly with a part of the slider passing through a slot along the top of the handle” is interpreted as a product by process limitation. Product-by-process limitations are limiting only in so far as the final structure necessitated by the process.
Holman further teaches a snap-fit type of attachment comprising a separately formed slider (4) that is snap fitted to a blade carrier (2) (see claim 1; Fig. 1).
It would have been obvious to have modified the integral resilient finger and slider arrangement taught by Stoutenberg to comprise a snap-fitting type attachment in place of an integral resilient finger and slider that are integral with each other since such a modification is merely a substitution of one known finger/slider attachment arrangement (two elements are snap-fit together) for another (two elements are integral) wherein the results a predictable and there is a reasonable expectation of success. Because the finger of Stoutenberg is an extension of the blade carrier, the slider of modified Holman is considered snap-fitted to the blade carrier.
Allowable Subject Matter
	
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN DUBOSE/Examiner, Art Unit 3771  

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771